DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/19/2021 have been fully considered but they are not persuasive.
 In response to Applicant’s argument regarding the number of process steps in claim 1, Chairman discloses that the first and second compositions of the present invention can be maintained in any suitable separated state prior to testing as discussed on page 9, lines 19-20. Therefore, it would have been obvious to one of ordinary skill in the art to provide the first composition (urea) in cavity 30 which houses the delivery tool (specimen-handling tool 24) such that the first composition is contacted with and carried on the delivery tool prior to testing, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C). Furthermore, in view of the aforementioned arrangement wherein the first composition (urea) is housed with the delivery tool prior to testing, it would have also been obvious to one of ordinary skill in the art to combine the first and second contacting steps of Chairman into a one-step process in order to improve the efficacy of the detection of urease, since it is well known that urea has a tendency to degrade over time. Thereby, allowing the testing composition to be used in a relatively short period of time. Therefore, Chairman as modified discloses a one-step process wherein urea is carried on the specimen holding tool prior to contact with the tissue sample

Chairman also discloses any moisture present in the biopsy sample can be used to activate the urea as discussed on page 15, lines 2-3. Therefore, the urea is dissolved by the biopsy sample and the biopsy sample is delivered into contact with and immersed within the second composition as discussed on page 9, lines 7-9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The instant specification fails to provide support for the following claim element: “the projecting members break off when sufficient force is applied to press the projecting members against an inner surface of the container”. In the Amendment filed on 1/19/2021, Applicant pointed to portions of the instant specification to indicate support for the claimed element. However, these portions do not adequately support the newly added feature. Thus, one of ordinary skill in the art would reasonably conclude that Applicant was not in possession of the invention as claimed in the amended claim 14. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 14 recites the limitation that “the projecting members are sufficiently brittle such that the projecting members break off when sufficient force is applied to press the projecting members against an inner surface of the container”. However, it is unclear how one of ordinary 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chairman et al. (hereinafter Chairman) WO 03/034061 in view of Battrell et al. (hereinafter Battrell) US 2010/0274155. 
Claim 1, Chairman discloses a system for detecting the presence of urease including a first composition that is maintained separate from a second composition for sequential contact with the sample. The first composition includes urea in a dried and finely powdered state. The second composition, on the other hand, can contain an indicator and can be configured to indicate the presence of ammonia. For instance, the indicator can be a pH indicator that changes color when the pH of the second composition is increased to a certain level as discussed on page 2, line 22-page 3, line 3. The first and second compositions can be housed within a container 22 that includes a first well 26 and a second well 28 as discussed on page 15, lines 21-31. A specimen-handling tool 24 may be disposed about at least a portion of one of the wells as shown in Fig. 16 and discussed on page 17, line 29-page 18, line 29. The specimen-handling tool may be disposed within a cavity 30 formed in the container as discussed on page 19, lines 26-33. The specimen-handling tool may be adapted to manipulate a specimen such as a biopsy sample. A gastric sample is grasped with the specimen-handling tool and is contacted with the composition. The specimen-handling tool may include a pair of cooperating arms (sampling part) 54 and 55. Each arm may include a tip portion and a rear portion, the arms being joined to each other at their rear portions forming a joined end (holding part) 60  as discussed on page 17, line 29-page 18, line 29. 
As to urea being carried on the specimen holding tool, Chairman discloses that the first and second compositions of the present invention can be maintained in any suitable separated state prior to testing as discussed on page 9, lines 19-20. Therefore, it would have been obvious to one of ordinary skill in the art to provide the first composition (urea) in cavity 30 which houses the delivery tool (specimen-handling tool 24) such that the first composition is contacted with and carried on the delivery tool prior to testing, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 
In the alternative, how Chairman operates (e.g. how the sample is contacted with the first and second compositions) does not patentably distinguish an apparatus from the prior art. Apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
Chairman also discloses any moisture present in the biopsy sample can be used to activate the urea as discussed on page 15, lines 2-3. Therefore, the urea is dissolved by the biopsy sample and the biopsy sample is delivered into contact with and immersed within the second composition as discussed on page 9, lines 7-9.
Chairman does not explicitly disclose a frangible member.
Battrell discloses a delivery tool (swab) 20 arranged to deliver a tissue sample into contact with the composition, wherein the delivery tool comprises a holding part 22 and a sampling part 25 separated by a frangible connection 24 enabling the sampling part to be separated from the holding part as discussed in paragraph 72.

Regarding Claim 2, Chairman discloses that the specimen-handling tool may be disposed within a cavity 30 (tray) formed in the container 22 and sealed by overlying member 23  as discussed on page 16, line 30-page 17, line 8.
Regarding Claim 3, Chairman discloses that container 22 can be includes a first well 26 and a second well 28 as discussed on page 15, lines 21-31.
Regarding Claim 4, Chairman discloses an overlying member 23 may be disposed over at least a portion of the surface 44 of the container 22. The overlying member 23 may take the form of an adhesive-backed label that adheres to at least a portion of the surface 44. The overlying member 23 may overly any combination of the first well 26, the second well 28 and the cavity 30. The overlying member 23 may also be configured so that, if the overlying member 23 is removed prematurely or inadvertently, it may be easily reapplied to the container 22 so that the wells 26 and 28 may be resealed as discussed on page 19, lines 14-32.
Regarding Claim 5, Chairman discloses an overlying member 23 may be disposed over at least a portion (a location between the two wells) of the surface 44 of the container 22. The overlying member 23 may take the form of an adhesive-backed label that adheres to at least a portion of the surface 44. The overlying member 23 may overly any combination of the first well 26, the second well 28 and the cavity 30. The overlying member 23 may also be configured so that, if the overlying member 23 is removed prematurely or inadvertently, it may be easily 
Regarding Claim 6, Chairmen does not explicitly disclose a magnifying lens.
Battrell discloses that magnifying lenses in the cover plate, optical filters, colored fluids and labeling may be used to improve detection and interpretation of assay results as discussed in paragraph 65. Therefore, it would have been obvious to one having ordinary skill in the art to modify the tray of Chairman with a magnifying lens as taught by Battrell to facilitate a simple, cost-effective method of visually observing and evaluating an assay endpoint in a test field.
Regarding Claim 7, Chairmen does not explicitly disclose wherein the tray is made of a transparent material.
Battrell discloses that the device includes a display capability, although this function could be a simple visual indicator, to facilitate visual or machine-enhanced detection of an assay endpoint as discussed in paragraph 76 and shown in Fig. 3B. Battrell also discloses that magnifying lenses in the cover plate, optical filters, colored fluids and labeling may be used to improve detection and interpretation of assay results as discussed in paragraph 65. Therefore, Battrell suggests that the tray is made of a transparent material, which is necessary in order to enable to visual detection of the result of an assay. In view of the teachings of Battrell, it would have been obvious to one having ordinary skill in the art to modify Chairman with a transparent material as suggested by Battrell to facilitate a simple, cost-effective method of visually observing and evaluating an assay endpoint in a test field.
Claim 8, Chairman does not explicitly disclose the lower face of the label is white. However, it would have been well within the ability of one skilled in the art to choose a desired color, since it has been held that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I). 
Regarding Claim 9, Chairman discloses a first composition includes urea in a dried and finely powdered state as discussed on page 2, line 22-page 3, line 3. The composition can be housed within container 22 which includes a first well 26 and a second well 28 as discussed on page 15, lines 21-31. 
Regarding Claim 11, Chairmen does not explicitly disclose an elongated stem being arranged to form a pointed end after separation of the sampling part.
 Battrell discloses a delivery tool 20 comprising a holding part 22 that has an elongated stem being arranged to form a pointed end after separation of the sampling part 25 shown in Fig. 9c.
It would have been obvious to one of ordinary skill in the art to modify the specimen handling tool of Chairman with an elongated stem as taught by Battrell to protect the sample from contamination in addition to protecting the user who handles the sample container from being inadvertently exposed to material on the exterior surface of the sample container of which can become a fomite vector for infectious disease during handling.
Regarding Claim 12, Chairman discloses that the tip portions 56 and/or 57 of the specimen handling tool 24 may curve outwardly extending away from the holding part, and in some embodiments end in a relatively sharp edge 74 shown in Fig. 15. One or both of the tip portions point 80 shown in Fig. 14 or a fork 82, also shown in Fig. 14, or any number of other configurations as discussed on page 18, line 30-page 19, line 10.

    PNG
    media_image1.png
    506
    784
    media_image1.png
    Greyscale

Regarding Claim 13, Chairman discloses that the tip portions 56 and 57 may include a point, such as the point 80 or a fork 82 that extend axially away from the holding part as shown in Fig. 14 and discussed on page 18, line 30-page 19, line 10.
Regarding Claim 14, Chairman in view of Battrell does not explicitly disclose wherein the projecting members are sufficiently brittle such that the projecting members break off when sufficient force is applied to press the projecting members against an inner surface of the container. However, it would have been necessary and thus obvious to one having ordinary skill in the art to employ a frangible breakaway notch 24 with a pre-weakened break point that is brittle enough to enable the tip 25 to separate from the handle portion 22 as discussed in at least paragraph 72 of Battrell in order to protect the sample from contamination in addition to protecting the user who handles the sample container from being inadvertently exposed to material on the exterior surface of the sample container of which can become a fomite vector for infectious disease during handling.
Claim 15, Chairman discloses that the tip portions 56 and 57 may include a point (prong), such as the point 80 or a fork 82 as shown in Fig. 14 and discussed on page 18, line 30-page 19, line 10.
Regarding Claim 16, Chairman discloses that the tip portions 56 and 57 may include a point a fork 82 that has a catchment area in between its prongs for receiving the tissue sample as shown in Fig. 14 and discussed on page 18, line 30-page 19, line 10.
Regarding Claim 17, Chairman does not explicitly disclose wherein the projecting members comprise a number of bristles arranged in a brush structure.
Battrell discloses wherein the projecting members comprise a number of bristles arranged in a brush structure (pipe-cleaner shape of bristles) as discussed in at least paragraphs 73-74.
It would have been obvious to one of ordinary skill in the art to modify the tips of Chairman’s sample handling tool with a pipe-cleaner shape of bristles as taught by Battrell to enable the user to more effectively manipulate and trap a specimen, thus ensuring superior sample collection.

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chairman et al. (hereinafter Chairman) WO 03/034061 in view of Battrell et al. (hereinafter Battrell) US 2010/0274155 as applied above to claims 1-9 and 11-17, further in view of Harris US 2008/0206889. 
Regarding Claim 10, Chairman in view of Battrell does not explicitly disclose wherein the urea is carried on the delivery tool when contained in the seal container.
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. Harris also discloses that a representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred embodiment, the sample collection apparatus is a pipette or pipette tip as discussed in paragraph 33.
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the sample handling tool of Chairman in view of Battrell with an analyte carried on the sample handling tool as taught by Harris such that the sample handling tool in the sealed chamber has analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on a sample handling tool may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
Regarding Claim 18, Chairman in view of Battrell does not explicitly disclose wherein the urea is provided on the projection members.
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one sample collection apparatus; at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. Harris also discloses that a representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred 
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the projections of Chairman in view of Battrell with an analyte carried thereon as taught by Harris such that the projections of the sample handling tool in the sealed chamber have analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on the projections may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
Regarding Claim 19, Chairman in view of Battrell does not explicitly disclose wherein the urea is provided as a powder coating on the delivery tool. However, Chairman does disclose the first composition includes urea in a dried and finely powdered state as discussed on page 2, line 22-page 3, line 3. 
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one sample collection apparatus; at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. A representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred embodiment, the sample collection apparatus is a pipette or pipette tip as discussed in paragraph 33. Harris also discloses a powder, a particulate; spore; or other particle) as discussed in at paragraph 19. 
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the sample handling tool of Chairman in view of Battrell with an analyte carried on the delivery tool as taught by Harris such that the sample handling tool in the sealed chamber has analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on a sample handling tool may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
Regarding Claim 20, Chairman in view of Battrell does not explicitly disclose wherein the urea is provided as a deposit obtained from a liquid solution applied to the delivery tool.
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one sample collection apparatus; at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. A representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred embodiment, the sample collection apparatus is a pipette or pipette tip as discussed in paragraph 33. Harris also discloses that the analyte can be in the form of a solid, such as a dry substance (e.g., a powder, a particulate; spore; or other particle) as discussed in at paragraph 19. Harris also discloses that the analyte can 
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the sample handling tool of Chairman in view of Battrell with an analyte carried on the delivery tool as taught by Harris such that the sample handling tool in the sealed chamber has analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on a sample handling tool may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
                                                                                                                                                                                                       Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE